DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 was filed after the mailing date of the Notice of Allowability on 11/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given e-mail communication with attorney Raymond Y. Mah, Reg. No. 41,426, on 11/23/2020.
The claims filed on 11/12/2020 are further amended as follows (added text are underlined and deleted text are strikethrough): 
Claim 16, line 18: “these into corresponding time domain signals using an inverse fast Fourier transformation when generating the first set of transmission signals, while applying only the inverse fast Fourier transformation to generate the second set of transmission signals by transforming each data signal in the second subset of data signals into a time domain to form the second set of transmission signals.” 
Claim 18, line 22: “an inverse fast Fourier transformation when generating the first set of transmission signals, while applying only the inverse fast Fourier transformation to generate the second set of transmission signals by transforming each data signal in the second subset of data signals into a time domain to form the second set of transmission signals.”
Claims 17 and 19 are cancelled.

Allowable Subject Matter
Claim 4, 5, 8-13, 16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, particularly Feyh et al. (US 2017/0155424 A1) does not fairly teach or suggest the limitation of:

“wherein there are first and second receiver devices connected via respective different pairs of wires, wherein a first one of the data signals in the second subset of data signals is destined for the first receiver device and wherein at least one data signal in the first subset of data signals is an enhancement signal generated by an enhancement signal generator which derives the enhancement signal from the first data signal in the second subset of data signals, and wherein the enhancement signal is then transmitted onto a composite channel, the generation of the enhancement signal being performed to minimize a phase difference between a component of the enhancement signal reaching the first receiver device via a cross-talk path from the composite channel to the differential mode channel and a component of the first data signal reaching the first receiver device 
“an orthogonal discrete coding transformation unit and an inverse fast Fourier transformation unit, the orthogonal discrete coding transformation unit at least being configured to generate, in combination with the inverse fast Fourier transformation unit, a first set of transmission signals, by combining the data signals in the first subset of data signals using an orthogonal discrete coding transformation and then transforming these into corresponding time domain signals using an inverse fast Fourier transformation, the inverse fast Fourier transformation unit being additionally configured to generate a second set of transmission signals by transforming each data signal in the second subset of data signals into the time domain to form the second set of transmission signals … whereby each of the transmission signals in the first set of transmission signals is transmitted in a common mode over a respective one of the plurality of pairs of wires and each of the transmission signals in the second set of transmission signals is transmitted over a respective one of the plurality of pairs of wires in a differential mode” when considered in combination with the other limitations as recited in claim 8;
“wherein all of the data signals are combined in the first subset of data signals using an orthogonal discrete coding transformation and then transforming these into corresponding time domain signals using an inverse fast Fourier transformation when generating the first set of transmission signals, while applying only the inverse fast Fourier transformation to generate the second set of transmission signals by transforming each data signal in the second subset of data signals into a time domain to form the second set of transmission signals” when considered in combination with the other limitations as recited in claim 16; and 
 when generating the first set of transmission signals, while applying only the inverse fast Fourier transformation to generate the second set of transmission signals by transforming each data signal in the second subset of data signals into a time domain to form the second set of transmission signals” when considered in combination with the other limitations as recited in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al. (US 2007/0237248 A1) teaches a base station transmitter (Fig. 9A) generating a transmission signal from a set of N USER DATA (912-914) by only  performing  at least IFFT (917) and further teaches  a terminal transmitter (Fig. 10A) generating uplink data transmission signal by transforming DATA SYMBOL(1012) using FFT (1014) and then applying IFFT.
LEE et al. (US 2011/0206014 A1) teaches (Fig. 3, 8) generating  transmission signals by performing discrete Fourier transformation (DFT) and then an inverse discrete Fourier transformation (IDFT) on symbols encoded on L subcarriers.
Liang et al. (Pat# US 8964884 B2) teaches (Fig. 5) generating transmission signals by performing precoding and then an inverse fast Fourier transformation (IFFT) on chunk segmented code block date.
Du (US 2009/0201984 A1) teaches (Fig. 1) generating transmission signals by performing inverse fast Fourier transformation (IFFT) on channel encoded interleaved and sub-carrier mapped data.
Yokomakura et al. (US 2014/0341179 A1) teaches a mobile station device (Fig. 2: 110) generating a transmission signal by performing  discrete Fourier transformation (DFT) and then applying inverse fast Fourier transformation (IFFT) on information bits Tx.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AMNEET SINGH/Examiner, Art Unit 2633
/SAM K AHN/Supervisory Patent Examiner, Art Unit 2633